J-S46039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BARBARA ROGERS                             :
                                               :
                       Appellant               :   No. 3048 EDA 2019

         Appeal from the Judgment of Sentence Entered June 10, 2019
               in the Court of Common Pleas of Monroe County
             Criminal Division at No(s): CP-45-CR-0002045-2017

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED FEBRUARY 23, 2021

        Barbara Rogers (“Rogers”) appeals from the judgment of sentence

entered following her conviction of third-degree murder.1 We affirm.

        In the early morning hours of July 15, 2017, Rogers and her boyfriend,

Stephen Mineo (“Mineo”), were in the studio apartment they shared together

in Coolbaugh Township, Monroe County, when Rogers placed Mineo’s handgun

against Mineo’s forehead and shot him once, killing Mineo. Twenty minutes

after the shooting, Rogers called 911. Corporal Steven Mertz (“Cpl. Mertz”)

and Detective Corporal Lucas Bray (“Detective Bray”) of the Pocono Mountain

Regional Police Department (“PMRPD”) responded to the shooting.           They

subsequently transported Rogers to police headquarters for questioning.


____________________________________________


1   18 Pa.C.S.A. § 2502(c).
J-S46039-20


        During her interviews, Rogers was advised several times of her rights

under Miranda,2 and Rogers executed several written waivers of her Miranda

rights. During the interviews with Detective Bray and Detective John Bohrman

(“Detective Bohrman”), Rogers disclosed that she had been in the United

States Army for eight years before being discharged for medical reasons; she

suffered from bi-polar disorder, but was not currently on her medication; and

she owned a handgun, for which she had a permit, and which she stored in

the apartment. Further, Rogers disclosed that she and Mineo were members

of a religious cult. Rogers stated that she and Mineo had recently become

upset with the leader of the cult, who believed that Rogers was actually a

reptile. Rogers’s and Mineo’s issues with the cult had caused tension in their

relationship. Rogers also stated that she killed Mineo because Mineo wanted

her to kill him, and that she was under a large amount of stress due to the

issues with the cult.

        Rogers was charged with criminal homicide in connection with the

shooting. On February 26, 2018, Rogers filed a pre-trial Motion to suppress

her statements to police, which the trial court denied following a hearing.

Rogers proceeded to a jury trial, which took place from March 27-29, 2019.

At trial, the jury acquitted Rogers of first-degree murder, and convicted her

of third-degree murder.



____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S46039-20


       Following the preparation of a pre-sentence investigation report (“PSI”),

the trial court sentenced Rogers to fifteen to forty years in prison. Rogers

filed timely post-sentence Motions, in which she requested reconsideration of

sentence, and requested a new trial on four grounds: (1) the verdict was

against the weight of the evidence; (2) the trial court improperly refused to

charge the jury on involuntary manslaughter; (3) the trial court improperly

ruled that Rogers could not offer a defense of diminished capacity without also

admitting criminal liability; and (4) the trial court improperly denied her pre-

trial Motion to suppress. Following a hearing, the trial court denied Rogers’s

post-sentence Motions. Rogers filed a timely Notice of Appeal, and a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.3,   4



       Rogers raises the following issues for our review:

       1. Did the [trial] court abuse its discretion and commit reversible
       error when the [trial] court did not allow the charge of involuntary
       manslaughter to go to the jury[,] because involuntary
       manslaughter is a lesser[-]included offense of murder, and
       because the evidence would support an involuntary manslaughter



____________________________________________


3 Rogers purports to appeal from the trial court’s denial of her post-sentence
Motions. However, “[i]n a criminal action, appeal properly lies from the
judgment of sentence made final by the denial of post-sentence motions.”
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc) (citation omitted). We have corrected the caption accordingly.

4 By Order dated June 17, 2020, this Court dismissed Rogers’s appeal for
failure to file an appellate brief. Rogers filed a Petition to reinstate the appeal,
and on July 13, 2020, this Court issued an Order reinstating Rogers’s appeal.

                                           -3-
J-S46039-20


        verdict whenever it would support a murder or involuntary
        manslaughter verdict?

        2. Did the [trial] [c]ourt abuse its discretion and commit reversible
        error by not suppressing [Rogers’s] statements from the scene
        and at [PMRPD] where, because of her mental state, she was not
        in a position psychologically and emotionally to provide a reliable
        and trustworthy statement and understand the waiver of
        Miranda?

        3. Did the [trial] [c]ourt abuse its discretion and commit reversible
        error [by imposing] a sentence that was unduly harsh and [by
        failing] to properly consider the mitigating factors of her military
        service and her bi-polar disability?

        4. Did the [trial] [c]ourt abuse its discretion and commit reversible
        error by not setting aside the verdict of [c]riminal [h]omicide-
        [m]urder in the third [d]egree because it was against the
        sufficiency of the evidence?

        5. Did the [trial] [c]ourt abuse its discretion and commit reversible
        error by not setting aside the verdict of [c]riminal [h]omicide-
        [m]urder in the third [d]egree because it was against the weight
        of the evidence?

Brief for Appellant at 5 (renumbered).

        Rogers first argues that the trial court erred in failing to grant her

request for a jury instruction on involuntary manslaughter.5 Id. at 10. Rogers

claims that the trial court’s refusal to instruct the jury on involuntary

manslaughter “basically shut out the defensive strategy of [Rogers],” as

Rogers had cross-examined witnesses under a theory that Rogers had

accidentally shot Mineo.       Id.   Rogers asserts that such an instruction was

appropriate, as she had failed to perceive the risk that shooting Mineo would



____________________________________________


5   18 Pa.C.S.A. § 2504(a).

                                           -4-
J-S46039-20


have caused, and because the shooting was an “unlawful act that happened

in a reckless manor [sic].” Id. at 13-14.

             In reviewing a challenge to the trial court’s refusal to give a
      specific jury instruction, it is the function of this Court to
      determine whether the record supports the trial court’s decision.
      In examining the propriety of the instructions a trial court presents
      to a jury, our scope of review is to determine whether the trial
      court committed a clear abuse of discretion or an error of law
      which controlled the outcome of the case. A jury charge will be
      deemed erroneous only if the charge as a whole is inadequate, not
      clear or has a tendency to mislead or confuse, rather than clarify,
      a material issue. A charge is considered adequate unless the jury
      was palpably misled by what the trial judge said or there is an
      omission which is tantamount to fundamental error.
      Consequently, the trial court has wide discretion in fashioning jury
      instructions. The trial court is not required to give every charge
      that is requested by the parties and its refusal to give a requested
      charge does not require reversal unless the [a]ppellant was
      prejudiced by that refusal.

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006) (internal

citations, quotation marks, and brackets omitted).

      Pursuant to Section 2504 of the Crimes Code, involuntary manslaughter

involves “the doing of an unlawful act in a reckless or grossly negligent manner

or the doing of a lawful act in a reckless or grossly negligent manner.” 18

Pa.C.S.A.   §   2504(a).     “[I]n   a   murder   prosecution,   an   involuntary

manslaughter charge shall be given only when requested, where the offense

has been made an issue in the case and the trial evidence reasonably would

support such a verdict.” Commonwealth v. Banks, 677 A.2d 335, 343 (Pa.

Super. 1996).

      In its Opinion, the trial court addressed this issue as follows:



                                         -5-
J-S46039-20


      The facts in evidence at trial … do not reasonably support a finding
      of involuntary manslaughter. [Rogers] confessed to firing the
      fatal shot, telling Detectives Bohrman and Bray that she knew the
      gun was loaded, she intentionally pulled the trigger, she knew a
      bullet would come out, and she knew [Mineo] wanted to die.
      Further, the evidence, from [Rogers]’s own demonstration,
      showed that [Rogers] was standing over [Mineo] in an isosceles
      shooting stance with the gun aimed at a downward angle at the
      forehead of [Mineo,] who was sitting cross-legged on the floor.
      This evidence[,] together with the evidence relating to how the
      gun was fired and the gunshot wound itself does not align with an
      accidental death or gross negligence on the part of [Rogers] as
      required for an involuntary manslaughter charge. Specifically,
      Corporal [Joseph] Gober [(“Corporal Gober”), a firearms examiner
      with the Pennsylvania State Police,] testified that the gun would
      not have fired unless the shooter’s finger was fully on the trigger
      because of the safety bar on the trigger. This means that the
      trigger would not go to the rear, allowing the gun to fire, if it was
      pushed on from the sides or other indirect pressure was applied.
      Furthermore, the trigger requires approximately 7.2 pounds of
      pressure be applied for the gun to be fired. There was no evidence
      presented that tended to show [Mineo]’s death was the result of
      an accident caused by [Rogers], and there was no evidence
      presented that tended to show [Rogers] acted with recklessness
      or with gross negligence in causing the death of [Mineo]. Thus,
      th[e trial c]ourt did not err in refusing to charge the jury on
      involuntary manslaughter as a potential verdict.

Trial Court Opinion, 9/20/19, at 6-7 (citations to record omitted).

      We discern no abuse of discretion in the trial court’s decision not to

provide the jury with involuntary manslaughter instructions, as the record

does not reflect that the evidence presented at trial would have reasonably

supported such a verdict. See Banks, supra. Accordingly, we can grant

Rogers no relief on this claim.

      In her second issue, Rogers argues that the trial court abused its

discretion in denying her Motion to suppress the statements Rogers made to



                                      -6-
J-S46039-20


police on the night of the shooting.   Brief for Appellant at 15-24.   Rogers

claims that she was highly emotional and lacked proper sleep during the

hours-long interviews with police, and she and Mineo had been drinking for

hours prior to the shooting. Id. at 16. Though Rogers concedes that she

signed a waiver of her Miranda rights, she argues that such waiver was not

“free and unconstrained,” as her emotional distress from the shooting and

other circumstances rendered her incapable of overcoming the coercion placed

upon her by police. Id. at 16-20. Finally, Rogers claims that “[n]o one in

[her] mental and emotional state could have formed the requisite mindset

required to overcome the coercive nature of an in-custody interrogation and

voluntarily make a statement to police.” Id. at 24.

           Our standard of review in addressing a challenge to a trial
     court’s denial of a suppression motion is limited to determining
     whether the factual findings are supported by the record and
     whether the legal conclusions drawn from those facts are correct.

           [W]e may consider only the evidence of the
           prosecution and so much of the evidence for the
           defense as remains uncontradicted when read in the
           context of the record as a whole. Where the record
           supports the findings of the suppression court, we are
           bound by those facts and may reverse only if the court
           erred in reaching its legal conclusions based upon the
           facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa. Super. 2008) (en

banc) (internal citations and quotation marks omitted).     “It is within the

suppression court’s sole province as factfinder to pass on the credibility of




                                    -7-
J-S46039-20


witnesses and the weight to be given their testimony.” Commonwealth v.

Clemens, 66 A.3d 373, 378 (Pa. Super. 2013).

      Furthermore,

      [w]hen determining the validity of a Miranda waiver, we employ
      a two-step inquiry. We first ask whether the waiver was voluntary
      in the sense of being the result of an intentional choice on the part
      of a defendant who was not subject to undue government
      pressure. If we conclude the waiver was voluntary, we then ask
      if the defendant was aware of the nature of the choice that he
      made by giving up his Miranda rights, i.e., whether it was
      knowing and intelligent.

Commonwealth v. Knox, 219 A.3d 186, 193-94 (Pa. Super. 2019) (internal

citations omitted).

      Regarding its denial of Rogers’s suppression Motion, the trial court

stated the following:

      Detective Bohrman read [Rogers] her Miranda warnings upon
      arrival at PMRPD, [Rogers] indicated that she understood her
      rights, and [Rogers] executed a written waiver of the same prior
      to questioning at 5:00 a[.]m[.] [Rogers] had not previously
      disclosed her bipolar disorder diagnosis to law enforcement, nor
      did she make any such disclosure to Detective Bohrman when she
      waived her Miranda rights. [Rogers] revealed her mental health
      diagnosis two hours later when asked why she had been
      discharged from military service.      When asked if she took
      medication for her bipolar disorder on a regular basis, [Rogers]
      responded that she did take medication, but that she sometimes
      skips a few days. There was no further discussion of [Rogers]’s
      mental health diagnosis during the interrogation.

             At the hearing on [Rogers]’s Motion, Detective Bohrman
      testified credibly regarding [Rogers]’s bipolar disorder…[.] Other
      information gleaned from [Rogers] during her interview with
      Detectives Bohrman and Bray prior to arrest was that [Rogers]
      had eaten dinner and imbibed two alcoholic beverages between
      8:00 and 11:00 p[.]m[.] on July 14, 2017, that [Rogers] did not
      have a history of drug use, that [Rogers] was not currently under


                                      -8-
J-S46039-20


     the influence of drugs or alcohol, that [Rogers] graduated from
     high school, and that [Rogers] had been a member of the United
     States Army for eight years. At the hearing on [Rogers]’s Motion,
     Detective Bohrman testified credibly regarding [Rogers]’s alleged
     intoxication…[.]

           After being informed that [Rogers] was under arrest,
     Detective Bohrman read [Rogers] her Miranda warnings a second
     time, [Rogers] indicated that she understood those rights, and she
     executed a second waiver of the same. When asked if she wanted
     to continue talking, [Rogers] indicated that she no longer wished
     to speak to Detective Bohrman. However, after [Rogers] was
     advised of the next steps in the process and was told that
     Detective Bohrman would be sitting at his desk if she would like
     to tell him anything, [Rogers] made additional incriminating
     statements to Detective Bohrman and later Detective Bray.

           Overall, [Rogers] was detained for approximately seven[-
     ]and[-]a[-]half hours. During that time [Rogers] was provided
     water, offered additional beverages and food, and utilized the
     restroom a number of times. In total, accounting for breaks,
     [Rogers] was interviewed for a total of 166 minutes, just over
     two[-]and[-]three-fourths hours.

                                    ***

            [] We find that, given the totality of the circumstances, each
     Miranda waiver executed by [Rogers] on July 15, 2017[,] was
     voluntarily, knowingly, and intelligently made. The record before
     us is devoid of any evidence of police coercion, intimidation, or
     deception in the form of promises [or] threats at any time during
     the interrogation. [Rogers] was detained for seven[-]and[-]a[-
     ]half hours, during which she was questioned for two[-]and[-
     ]three-fourths hours, provided water, utilized the restroom, and
     took several breaks. There is no evidence to suggest that the
     conditions of the interrogation room were out of the ordinary.
     Detectives Bray and Bohrman conducted a question and answer
     style interrogation, and maintained a respectful tenor and attitude
     throughout the interrogation. While [Rogers]’s bipolar disorder
     diagnosis is a factor for consideration, there is no evidence that
     her mental illness impacted Detective Bray or Bohrman’s conduct,
     or that her mental illness [a]ffected [Rogers]’s ability to
     understand the nature of her rights or the consequences of her
     decision to abandon them. Additionally, there was no evidence to
     suggest that [Rogers] was under the influence of drugs or alcohol

                                     -9-
J-S46039-20


      at the time she executed her waivers. As such, both prongs of
      the Miranda waiver test are satisfied, and the Commonwealth has
      proven by a preponderance of the evidence that [Rogers]’s
      Miranda waivers were voluntarily, intelligently, and knowingly
      made.

            As to [Rogers]’s second argument, that regardless of the
      voluntariness of her Miranda waiver, given her bipolar disorder,
      the circumstances of the interrogation were so coercive that any
      statements she made were inherently involuntary, [w]e disagree.
      Having already discussed the totality of the circumstances
      surrounding the entirety of the interrogation, we rely on that
      discussion above. As there is no evidence to suggest that
      Detectives Bray or Bohrman conducted themselves in a coercive,
      threatening, or otherwise intimidating manner, and that [Rogers]
      understood her rights, was afforded several opportunities to
      invoke those rights, and voluntarily, intelligently, and knowingly
      waived same on two separate occasions, [Rogers]’s argument is
      without merit. As such, the circumstances surrounding [Rogers]’s
      interrogation were not so coercive that her July 15, 2017[,]
      statements were involuntary.

Trial Court Opinion, 8/16/18, at 7-12 (citations to record omitted).

      We will not disturb the trial court’s credibility determinations.    See

Clemens, supra. The record supports the suppression court’s determination

that Rogers’s knowingly, intelligently, and voluntarily waived her Miranda

rights. See Knox, supra. Accordingly, the trial court did not err in denying

Rogers’s suppression Motion. See Williams, supra.

      In her third issue, Rogers argues that her sentence of fifteen to forty

years in prison was excessive, as the trial court did not give sufficient

consideration to Rogers’s military service, and her diagnosis for bi-polar

disorder. Brief for Appellant at 25. While Rogers acknowledges that she was

sentenced within the standard range, Rogers claims that she lacked the



                                    - 10 -
J-S46039-20


capacity to appreciate her actions because of her alcohol consumption, her bi-

polar disorder, and the nature of her relationship with Mineo. Id. at 25-26.

Had the trial court properly weighed these mitigating factors, Rogers asserts,

it should have imposed a lesser sentence. Id. at 26.

      Rogers challenges the discretionary aspects of her sentence, from which

there is no automatic right to appeal. See Commonwealth v. Allen, 24 A.3d

1058, 1064 (Pa. Super. 2011).     An appellant challenging the discretionary

aspects of sentence must first invoke this Court’s jurisdiction by satisfying a

four-part test to determine

      (1) whether the appeal is timely; (2) whether [a]ppellant
      preserved his issue; (3) whether [a]ppellant’s brief includes a
      concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence; and
      (4) whether the concise statement raises a substantial question
      that the sentence is appropriate under the sentencing code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa. Super. 2013)

(citations omitted).

      Here, Rogers filed a timely Notice of Appeal, and preserved the issue in

her post-sentence Motion. Additionally, while Rogers’s brief does not contain

a separate Pa.R.A.P. 2119(f) statement, the Commonwealth has not objected

to this omission. See Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa.

Super. 2004) (stating that this Court may ignore the omission of a 2119(f)

statement and determine whether the appellant has raised a substantial

question, as long as the Commonwealth does not object to the omission).

Finally, Rogers’s argument that the trial court fashioned an excessive

                                    - 11 -
J-S46039-20


sentence, and failed to consider mitigating factors, raises a substantial

question. See Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.

2014) (holding that “an excessive sentence claim—in conjunction with an

assertion that the court failed to consider mitigating factors—raises a

substantial question.”) (citation omitted). Accordingly, we will address the

merits of her issue.

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citation

omitted).

            When imposing a sentence, a court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. In considering these factors, the court should refer
      to the defendant’s prior criminal record, age, personal
      characteristics and potential for rehabilitation.      It must be
      demonstrated that the court considered the statutory factors
      enunciated for determination of sentencing alternatives, and the
      sentencing guidelines. Additionally, the court must impose a
      sentence which is consistent with the protection of the public, the
      gravity of the offense as it relates to the impact on the life of the
      victim and the community, and the rehabilitative needs of the
      defendant.

Commonwealth v. McClendon, 589 A.2d 706, 712 (Pa. Super. 1991)

(internal citations and quotation marks omitted); see also 42 Pa.C.S.A.

§ 9721(b). Further, “where a sentence is within the standard range of the



                                     - 12 -
J-S46039-20


guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.”     Commonwealth v. Moury, 992 A.2d 162, 171 (Pa.

Super. 2010). Moreover, “where the trial court is informed by a pre-sentence

report, it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed.” Commonwealth v. Downing, 990

A.2d 788, 794 (Pa. Super. 2010) (quotation marks and citations omitted).

      Here, the record reflects that the trial court considered the “unusual”

circumstances of the offense, including Mineo and Rogers’s involvement with

a cult, the nature of their relationship, and the parties’ use of alcohol and other

substances on the night of the shooting. See N.T., 6/10/19, at 20-26. The

record reflects that the trial court also considered Rogers’s military service

and mental health history, and her rehabilitative needs, as well as her

statement at sentencing and her general character.            See id. at 21-23.

Further, the trial court considered the Sentencing Guidelines, Rogers’s prior

criminal history and rehabilitative needs, the seriousness of her crimes, and

the protection of the public.    Id. at 23-25.    Thus, the trial court properly

considered all the statutory factors prior to sentencing Rogers.              See

McClendon, supra.

      Additionally, because the trial court had the benefit of a PSI, which the

trial court expressly stated that it had reviewed, see N.T., 6/10/19, at 25

(wherein the trial court states that it had read through the “very


                                      - 13 -
J-S46039-20


comprehensive” PSI), it is presumed that the trial court was aware of relevant

information related to Rogers’s character, and weighed those considerations

along with any mitigating factors. See Downing, 990 A.2d at 794; see also

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(stating that “[t]he sentencing judge can satisfy the requirement that reasons

for imposing sentence be placed on the record by indicating that he or she has

been informed by the [PSI]; thus properly considering and weighing all

relevant factors.”) (citation omitted). Accordingly, we conclude that the trial

court did not abuse its discretion in imposing a standard range sentence, and

Rogers’s discretionary sentencing challenge fails.

      In her fourth issue, Rogers argues that the evidence was insufficient to

support her conviction of third-degree murder. Brief for Appellant at 30-32.

Rogers asserts that she lacked the requisite intent to kill Mineo; reasonable

doubt existed as to the circumstances surrounding the shooting; and her

unfamiliarity with the mechanisms of the handgun resulted in the handgun

firing. Id.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined

                                    - 14 -
J-S46039-20


       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
       evidence actually received must be considered. Finally, the [trier]
       of fact[,] while passing upon the credibility of witnesses and the
       weight of the evidence produced, is free to believe all, part or none
       of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

       The Crimes Code defines third-degree murder as any killing with malice

that   is   not   first-   or   second-degree   murder.     See    18   Pa.C.S.A.

§ 2502(c); see also Commonwealth v. Baskerville, 681 A.2d 195, 199-

200 (Pa. Super. 1996).

       Malice consists of a “wickedness of disposition, hardness of heart,
       cruelty, recklessness of consequences, and a mind regardless of
       social duty, although a particular person may not intended to be
       injured….” Malice may be found where the defendant consciously
       disregarded an unjustified and extremely high risk that his actions
       might cause serious bodily injury.

Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super. 2001)

(citation and brackets omitted). “[M]alice can be inferred from the use of a

deadly weapon upon a vital part of the victim’s body.” Commonwealth v.

Thomas, 54 A.3d 332, 335-36 (Pa. 2012).

       The trial court, in its Opinion, addressed the merits of Rogers’s

sufficiency claim as follows:

       [Rogers] fired the shot that killed [] Mineo.         Indeed, she
       confessed, in detail to [D]etectives [] Bray and [] Bohrman of the
       P[MRPD]. Additionally, [Rogers] demonstrated to the detectives
       exactly how she was standing over Mineo while holding the gun to


                                       - 15 -
J-S46039-20


     Mineo’s head. The evidence also showed that [Rogers] was the
     only other person in the room with Mineo at the time of the
     shooting.

            Furthermore, evidence presented by the Commonwealth
     directly contradicted [Rogers]’s claim that Mineo placed the gun
     in her hand and forced her to pull the trigger by violently pulling
     the barrel of the gun toward himself. First, the Commonwealth
     presented evidence that the gun was placed down on its left side,
     rather than being dropped by the shooter. Mineo’s body was
     completely undisturbed after the shooting, which indicated that
     [Rogers] did not try to revive or check on Mineo or otherwise make
     contact with his body after the gun went off. Evidence also
     showed that Mineo had toxic levels of mitragynine in his system
     together with a BAC of .150%, which would have rendered him
     impaired. Moreover, Mineo was sitting on the floor in a relaxed
     pose with his right leg crossed over his left leg. The fatal shot was
     located in the center of Mineo’s forehead and there were clear
     signs of a close contact gunshot, including burns and bruising
     around the entrance wound, indicating the muzzle of the gun was
     lightly pressed against Mineo’s head at a downward trajectory.
     Lastly, Corporal Gober testified that if a tight or heavy pressure is
     applied to the muzzle area of the gun used in this case, the gun
     can be knocked out of battery, which is a safety feature that can
     prevent it from firing.

           Finally, the Commonwealth presented circumstantial
     evidence to show [Rogers]’s intent to commit [t]hird[-d]egree
     [m]urder—i.e.[,] malice. Evidence was presented at trial that
     showed [Rogers] and Mineo had a tumultuous relationship in the
     weeks leading up to the shooting. Indeed, the evidence showed
     that [Rogers] and Mineo were part of a “religious” group, led by
     Sherry Shriner. There was evidence that this group was, in fact,
     more like a cult and that Shriner had immense control over the
     majority of her devotees, including Mineo. Approximately [two]
     months before the shooting, Shriner began attacking [Rogers]
     online, claiming that [Rogers] was one of the group’s enemies
     (specifically, a “reptile”) and insinuating that Mineo should no
     longer be in a relationship with [Rogers]. In addition to this
     ongoing confrontation, the Commonwealth presented evidence
     that Mineo was financially dependent on [Rogers], and that Mineo
     suspected [that Rogers] was cheating.




                                    - 16 -
J-S46039-20


             The above evidence, viewed in the light most favorable to
      the Commonwealth, established beyond a reasonable doubt,
      albeit circumstantially, that [Rogers] was holding the gun to
      Mineo’s forehead and pulled the trigger, committing murder. The
      Commonwealth presented evidence that [Rogers] was the only
      person in the home at the time of the fatal shooting. The
      Commonwealth also presented evidence that Mineo suffered from
      a contact gunshot wound to the middle of his forehead and that
      his sitting posture and the gun’s placement after the shooting
      belied any type of self-inflicted gunshot wound or a sequence of
      events that involved Mineo’s hands on the gun when it was fired.
      Accordingly, evidence shows that [Rogers] used a deadly
      weapon—a gun—on a vital part of Mineo’s body—his head. As we
      instructed the jury, this act alone can be used by the finder of fact
      to infer malice. In addition to this permissible inference of malice,
      the Commonwealth also presented evidence to show that intent
      in that [Rogers] and Mineo’s relationship had become increasingly
      contentious due to accusations about [Rogers] from Mineo’s
      “religious leader” and Mineo’s financial dependence on [Rogers].
      Finally, and in accordance with the physical evidence at the scene,
      [Rogers] herself admitted to shooting Mineo and demonstrated a
      shooting stance that would have resulted in the same type of
      wound that killed Mineo.

Trial Court Opinion, 12/10/19, at 3-6 (citations to record omitted).

      We agree with the sound analysis of the trial court, and adopt its

analysis herein. See id. Accordingly, Rogers is not entitled to relief on this

claim. See Smith, supra.

      In her fifth issue, Rogers argues that the verdict was against the weight

of the evidence. Brief for Appellant at 27-29. Rogers claims that she lacked

the requisite intent to kill Mineo, and that her inconsistent statements to police

were due to the “tunnel vision” she was experiencing after just having

witnessed Mineo’s death. Id. at 27. According to Rogers, she did not believe

that the handgun would fire because her experience with revolvers provided



                                      - 17 -
J-S46039-20


her with an inaccurate impression of the trigger pressure necessary to fire the

handgun. Id. at 28. Further, Rogers points to the possibility that Mineo’s

hands were on top of the handgun as it fired. Id. In light of the above factors,

Rogers asserts that the verdict shocks the conscience. Id. at 28-29.

              The law pertaining to weight of the evidence claims is well-
      settled. The weight of the evidence is a matter exclusively for the
      finder of fact, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses. A new
      trial is not warranted because of a mere conflict in the testimony
      and must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice. On appeal, our purview
      is extremely limited and is confined to whether the trial court
      abused its discretion in finding that the jury verdict did not shock
      its conscience. Thus, appellate review of a weight claim consists
      of a review of the trial court's exercise of discretion, not a review
      of the underlying question of whether the verdict is against the
      weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(quotation marks and citations omitted).

      The trial court ably addressed Rogers’s weight of the evidence claim as

follows:

      In this case, there was never any question whether [Rogers] fired
      the fatal shot. [Rogers] placed the call to 911 and stated to the
      dispatcher that she shot [Mineo] in the head and also told the
      responding officer, [Cpl.] Mertz, that [Mineo] placed the gun to
      his own head, then she pulled the trigger and [Mineo] collapsed
      onto the floor. Later, during an interview with [Detective] Bray
      and [Detective] Bohrman from the P[MRPD], [Rogers] confessed
      to the murder in very specific detail. Additionally, [Rogers]
      demonstrated to the detectives exactly how she was standing over
      [Mineo] while holding the gun to [Mineo]’s head. The evidence



                                     - 18 -
J-S46039-20


      also showed that [Rogers] was the only other person in the room
      with [Mineo] at the time of the shooting.

             Furthermore, at trial, the Commonwealth presented
      evidence from the crime scene that showed the following: [t]he
      gun was placed down on its left side, rather than being dropped
      by the shooter. [Mineo]’s body was completely undisturbed after
      the shooting, which indicated that [Rogers] did not try to revive
      or even check on [Mineo]. Evidence also showed that [Mineo] had
      toxic levels of mitragynine in his system together with a BAC of
      .150%, which would have rendered him impaired. [Rogers]’s
      claim that [Mineo] placed the gun in her hand and forced her to
      pull the trigger by violently pulling the barrel of the gun toward
      himself is also belied by the way [Mineo] was sitting at the time
      of the fatal shot. Specifically, [Mineo] was sitting on the floor in
      a relaxed pose with his right leg crossed over his left leg. The
      fatal shot was located in the center of [Mineo]’s forehead and
      there were clear signs of a close contact gunshot, including burns
      and bruising around the entrance wound, indicating the muzzle of
      the gun was lightly pressed against [Mineo]’s head at a downward
      trajectory. Further, Corporal Gober testified that if a tight or
      heavy pressure is applied to the muzzle area of the gun used in
      this case, the gun can be knocked out of battery, which is a safety
      feature that can prevent it from firing.

Trial Court Opinion, 9/20/19, at 4-5 (citations to record omitted).

      Our review of the record confirms that the trial court did not abuse its

discretion when it concluded that the jury’s verdict was not against the weight

of the evidence. See Gonzalez, supra. Discerning no abuse of discretion by

the trial court, this claim fails.

      Judgment of sentence affirmed.




                                     - 19 -
J-S46039-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2021




                          - 20 -